     Case 6:20-cv-00474-ADA Document 85-1 Filed 03/17/21 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            WACO DIVISION



WSOU INVESTMENTS, LLC d/b/a                Case No. 6:20-cv-00474-ADA
BRAZOS LICENSING AND                       Case No. 6:20-cv-00475-ADA
DEVELOPMENT,                               Case No. 6:20-cv-00476-ADA
                                           Case No. 6:20-cv-00479-ADA
          Plaintiff,

     v.

DELL TECHNOLOGIES INC., DELL
INC., AND EMC CORPORATION,
                                           JURY TRIAL DEMANDED
          Defendants.


       DECLARATION OF BRIAN A. ROSENTHAL IN SUPPORT OF
  DEFENDANTS’ RESPONSIVE CLAIM CONSTRUCTION BRIEF REGARDING
          PATENT NOS. 7,212,536, 7,453,888, 7,565,435 & 8,402,129
        Case 6:20-cv-00474-ADA Document 85-1 Filed 03/17/21 Page 2 of 4




I, Brian A. Rosenthal, declare as follows:

       1.      I am an attorney permitted to practice law before this Court pro hac vice and am

licensed to practice law in New York and the District of Columbia. I am a partner with the law

firm of Gibson, Dunn & Crutcher LLP and counsel of record for Defendants Dell Technologies

Inc., Dell Inc., and EMC Corporation (collectively, “Defendants”) in the above-captioned action.

I have personal knowledge and/or am directly informed of the matters stated below and, if called,

would testify to them under oath.

       2.      Attached hereto as Exhibit 1 is a true and correct copy of excerpts of the reference

titled, “Internetworking: A Guide to Network Communications, by Mark A. Miller (1997)

(excerpts) (“Miller”).”

       3.      Attached hereto as Exhibit 2 is a true and correct copy of excerpts of the reference

titled, “Concise Telecom Networking Dictionary, McGraw-Hill (2000).”

       4.      Attached hereto as Exhibit 3 is a true and correct copy of excerpts of the reference

titled, “TCP/IP and Related Protocols,” by Uyless Black (1992) (“Black”).

       5.      Attached hereto as Exhibit 4 is a true and correct copy of excerpts of WSOU

Investments, LLC d/b/a Brazos Licensing and Development (“Plaintiff”) Infringement

Contentions for U.S. Patent No. 7,212,536, dated October 14, 2020.

       6.      Attached hereto as Exhibit 5 is a true and correct copy of excerpts of the reference

titled, “Computer Networks,” by Andrew S. Tanenbaum (1996) (“Tanenbaum”).

       7.      Attached hereto as Exhibit 6 is a true and correct copy of Plaintiff’s Preliminary

Constructions, dated January 20, 2021.

       8.      Attached hereto as Exhibit 7 is a true and correct copy of excerpts from the ’888

patent File History, Oct. 19, 2007 Applicant Argument. This was retrieved from the United States



                                                1
        Case 6:20-cv-00474-ADA Document 85-1 Filed 03/17/21 Page 3 of 4




Patent Office’s website (https://portal.uspto.gov/pair/PublicPair).

       9.      Attached hereto as Exhibit 8 is a true and correct copy of excerpts from the ’888

patent File History, June 9, 2008 Applicant Argument. This was retrieved from the United States

Patent Office’s website (https://portal.uspto.gov/pair/PublicPair).

       10.     Attached hereto as Exhibit 9 is a true and correct copy of annotated excerpts of the

reference titled, “RS Switch Router User Guide Release 7.0” (“Riverstone”).

       11.     Attached hereto as Exhibit 10 is a true and correct copy of excerpts from the ’888

patent File History, April 8, 2008 Applicant Argument. This was retrieved from the United States

Patent Office’s website (https://portal.uspto.gov/pair/PublicPair).

       12.     Attached hereto as Exhibit 11 is a true and correct copy of excerpts of the ’888

patent File History, January 8, 2008 Final Rejection. This was retrieved from the United States

Patent Office’s website (https://portal.uspto.gov/pair/PublicPair).

       13.     Attached hereto as Exhibit 12 a true and correct copy of the reference U.S. Patent

No. 6,678,241 (“Gai”).

       14.     Attached hereto as Exhibit 13 is a true and correct copy of MPEP § 2181.

       15.     Attached hereto as Exhibit 14 is a true and correct copy of Joint Chart and

Plaintiff’s Claim Construction Summaries.

       16.     Attached hereto as Exhibit 15 is a true and correct copy of an excerpt of Plaintiff’s

Infringement Contentions for U.S. Patent No. 8,402,129, dated October 14, 2020.

       17.     Attached hereto as Exhibit 16 is a true and correct copy of excerpts from the ’129

patent File History, May 2, 2007 Applicant Response. This was retrieved from the United States

Patent Office’s website (https://portal.uspto.gov/pair/PublicPair).

       18.     Attached hereto as Exhibit 17 is a true and correct copy of excerpts from the ’129



                                                 2
        Case 6:20-cv-00474-ADA Document 85-1 Filed 03/17/21 Page 4 of 4




patent File History, Sept. 17, 2007 Applicant Response. This was retrieved from the United States

Patent Office’s website (https://portal.uspto.gov/pair/PublicPair).

       19.     Attached hereto as Exhibit 18 is a true and correct copy of a January 27, 2021 email

sent by Kyanna Sabanoglu, counsel for Defendants, to Ryan Loveless, counsel for Plaintiff,

regarding agreement for the “initiating a poll . . .” disputed term for the ’129 patent.

       20.     Attached hereto as Exhibit 19 is a true and correct copy of a February 26, 2021

email I sent to Plaintiff’s counsel regarding a proposed agreement regarding the “initiating a poll

. . .” disputed term for the ’129 patent and asking for Plaintiff’s response by March 3, 2021. On

February 26, 2021, I sent an email to WSOU on behalf of Defendants regarding the “initiating a

poll . . .” disputed claim term for U.S. Patent No. 8,402,129. In light of WSOU’s opening claim

construction briefing, the email proposed an agreement between the parties that “management

station” mean “a management station that is capable of initiating a poll in response to both

reporting from the node and a time interval being exceeded.” I asked for a response by March 3.

WSOU did not respond to my email.

       I declare under penalty of perjury that the foregoing is true and correct.



Dated: March 17, 2021
                                               /s/ Brian A. Rosenthal___
                                               Brian A. Rosenthal




                                                  3
